       Case 1:16-cr-10343-ADB Document 1047 Filed 12/17/19 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                  v.                       )
                                           ) Criminal No: 16-10343-ADB
SUNRISE LEE                                )
                  Defendant.               ) LEAVE TO FILE GRANTED
__________________________________________)  ON DECEMBER 17,2019

       DEFENDANT LEE’S REPLY TO GOVERNMENT’S OPPOSITION
          TO MOTION TO CONTINUE SENTENCING [Doc. 1042]

     NOW COMES the Defendant, Sunrise Lee, through counsel, and hereby replies to

the Government’s Opposition to Motion to Continue Sentencing, [Doc. 1042], as follows:

     1. It appears that the Government’s entire opposition is predicated on the Draft

         PSR which erroneously indicated that the Defendant refused to be interviewed

         by probation.

     2. The Government is aware that this statement is erroneous as it has been

         previously advised by counsel as to its falsity including immediately prior to the

         filing of its Opposition. [Doc. 1042].

     3. In fact, during the time period prior to the Draft PSR, the Defendant was not

         personally in communication with probation and only communicated with

         probation through the undersigned counsel.

     4. The undersigned counsel did not ever tell probation that the Defendant refused

         to be interviewed and, on the contrary, repeatedly advised probation that the


                                            1
          Case 1:16-cr-10343-ADB Document 1047 Filed 12/17/19 Page 2 of 4



            interview would be conducted when circumstances outlined in counsel’s sealed

            affidavit permitted it.

       5. The Government was also notified of this error in the draft PSR by email on

            December 12, 2019.

       6. More importantly, this allegation is directly refuted by the fact that the

            Defendant was interviewed by probation on October 29, 2019. (See Ex Parte

            Affidavit of Peter Charles Horstmann, Esquire).

       7. What the Government appears to be arguing is that the Defendant waived her

            right to be interviewed even though she never knowingly did so and availed

            herself of the opportunity to do so October 29, 2019.

       8. Regardless of the Government’s erroneous argument, there is simply no

            constitutionally recognizable reason as to why the Defendant should be

            sentenced without the benefit of an interview she provided and records which

            were identified to probation and never sought, through no fault of probation.

       9. Moreover, the Defendant did serve probation and the Government with timely

            objections to the draft PSR on October 21, 2019.1

       10. On October 22, 2019, after this Court continued the sentencing date by 2



1
 The Government asserts that it “objected” to the Defendant’s delay in failing to “cooperate” with probation on
October 21, 2019. To the extent that this is even a viable objection when made to just counsel and probation, the
Government was of course unaware (1) of pertinent facts provided to the Court yesterday, (2) that the Court would
extend all sentencing deadlines a day later on October 22, 2019, and (3) that the Defendant would be interviewed a
week later, thereby eliminating the Government’s concerns.

                                                         2
 Case 1:16-cr-10343-ADB Document 1047 Filed 12/17/19 Page 3 of 4



   months, counsel withdrew the objections to the draft PSR based upon the

   understanding that they were to be mooted by the upcoming interview of the

   Defendant on October 29, 2019, records provided and records which were to be

   obtained by probation in the ensuing 2.5 months.

11. Counsel reasonably expected to receive an updated PSR at some point prior to

   today that allowed for notice and suggested corrections prior to sentencing.

12. Counsel could not have foreseen that there would be no updated PSR, no

   records requested and no time to obtain records and file a meaningful

   sentencing memorandum.

13. What the Government is trying to do is find some fault on the part of the

   Defendant for the lack of a complete PSR.

14. While the Defendant, probation and the Court share the Government’s

   frustration, there is no fault to be assessed which would mitigate against a full

   and fair sentencing hearing for the Defendant.

15. Unforeseen circumstances within probation occurred which prevented the

   completion of the Defendant’s PSR.

16. The Defendant should not be sentenced on an incomplete presentence

   investigation and without adequate notice and opportunity to be heard.




                                       3
        Case 1:16-cr-10343-ADB Document 1047 Filed 12/17/19 Page 4 of 4




      WHEREFORE, based upon the foregoing arguments and authorities this Honorable

      Court is respectfully urged to continue the Defendant’s sentencing and all relevant

      filing deadlines.




                                          Peter Charles Horstmann, Esq.
                                          BBO #556377
                                          450 Lexington Street, Suite 450
                                          Newton, Massachusetts 02466
                                          (617) 723-1980

                                          Attorney for Defendant Sunrise Lee

                              CERTIFICATE OF SERVICE

I, Peter Charles Horstmann, Esquire herby certify that I have served all counsel of record
including the United States through its representatives AUSAs Nathaniel Yeager, Fred Wyshak
and David Lazarus, 1 Courthouse Way, Boston, MA 02110 on December 17, 2019.




                                          Peter Charles Horstmann, Esq.




                                             4
